United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-1478
                                   ___________

Jose Orlando Guevara-Sosa,             *
                                       *
              Appellant,               *
                                       * Appeal from the United States
       v.                              * District Court for the
                                       * Eastern District of Arkansas.
Linda Sanders, Warden, FCI-FC;         *
Prince, Dr., FCI-FC; Taylor,           * [UNPUBLISHED]
Physician’s Assistant, FCI-FC; M. Dye, *
Food Service Supervisor, FCI-FC; J.    *
Jiminez, Health Services Administrator *
(originally sued as John Doe),         *
                                       *
              Appellees.               *
                                  ___________

                             Submitted: April 30, 2010
                                Filed: May 7, 2010
                                 ___________

Before LOKEN, BYE, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

    Federal inmate Jose Guevara-Sosa appeals the district court’s1 adverse grant of
summary judgment in this civil rights action. Following careful de novo review, see


      1
        The Honorable J. Thomas Ray, United States Magistrate Judge for the Eastern
District of Arkansas, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).
Popoalii v. Corr. Med. Servs., 512 F.3d 488, 499 (8th Cir. 2008) (summary judgment
standard of review), we agree with the district court that Guevara-Sosa offered no
evidence of a trial-worthy issue in response to defendants’ evidence that he received
adequate medical care for his chronic back problems, see Fed R. Civ. P. 56(e)(2)
(nonmoving party must set out specific facts showing genuine issue for trial); Estelle
v. Gamble, 429 U.S. 97, 104-07 (1976) (discussing medical deliberate-indifference
standard in prison context). Accordingly, we affirm. See 8th Cir. R. 47B. We also
deny Guevara-Sosa’s motion for appointment of counsel.
                        ______________________________




                                         -2-